      Case 2:17-cr-00037-FB-PMW Document 550 Filed 02/03/19 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
AARON B. CLARK, Assistant United States Attorney (#15404)
RUTH J. HACKFORD-PEER, Assistant United States Attorney (#15049)
TYLER MURRAY, Assistant United States Attorney (#10308)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                        IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
______________________________________________________________________________

 UNITED STATES OF AMERICA,                     :
                                                      Case No. 2:17-CR-00037
                        Plaintiff,             :
                                                      MOTION TO RESCHEDULE SENTENCING
        v.                                     :
                                                      Judge Frederic Block
 CLAUD R. KOERBER,                             :      Magistrate Judge Paul M. Warner

                        Defendant.             :


       The United States respectfully requests that the Court reschedule the sentencing date in

this matter to May 15, 16, 17, 21, 22, or 23, 2019.

       Based on Defendant’s motion, the Court recently rescheduled the sentencing date to May

10, 2019. The United States’ financial witness, Angela Mennitt, who is very familiar with the

case and who’s testimony may be required at the sentencing hearing, is unavailable on that date.

Accordingly, the United States respectfully requests that the sentencing be rescheduled to a date

shortly after May 10, 2019—and suggests May 15, 16, 17, 21, 22, or 23, 2019 as potential

alternatives. The United States has consulted with counsel for Defendant and with Mary

Schuman, the probation officer assigned to this matter. They do not object to rescheduling the

sentencing to another day in May after May 10, 2019.
      Case 2:17-cr-00037-FB-PMW Document 550 Filed 02/03/19 Page 2 of 2



DATED this 1st day of February, 2019.


                                         JOHN W. HUBER
                                         United States Attorney


                                         /s/ Tyler Murray____________
                                         TYLER MURRAY
                                         AARON CLARK
                                         RUTH HACKFORD-PEER
